Case 2:19-cv-00370-AWA-LRL Document 19 Filed 05/15/20 Page 1 of 2 PageID# 120



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

SEAN R. BROWN, #1083630,

               Petitioner,

       v.                                                     CIVIL ACTION NO. 2:19cv370

HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

               Respondent.

                                         FINAL ORDER

       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254, ECF No. 6, and the Respondent’s Motion to Dismiss. ECF No. 12. In his Petition, the pro

se Petitioner alleges violation of federal rights pertaining to his convictions in the Virginia Beach

Circuit Court for Murder, Abduction with the Intent to Extort Money, Robbery and Conspiracy.

As a result of the convictions, Petitioner was sentenced to serve a total of 80 years in prison with

30 years suspended.

       The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge’s Report and Recommendation was filed April 10, 2020 and recommends

dismissal of the Petition without prejudice. ECF No. 17. On April 23, 2020, Petitioner timely

filed objections to the Report and Recommendation. Respondent has not responded to Petitioner’s

objections and the time to do so has expired.

       The Court has reviewed the record and examined the objections filed by Petitioner to the

Report and Recommendation. The Court has also made de novo findings with respect to the
Case 2:19-cv-00370-AWA-LRL Document 19 Filed 05/15/20 Page 2 of 2 PageID# 121



portions objected to, and does hereby ADOPT and APPROVE the findings and recommendations

set forth in the Report and Recommendation filed April 10, 2020. It is, therefore, ORDERED that

the Respondent’s Motion to Dismiss, ECF No. 12, is GRANTED, and that the Petition, ECF No.

6, is DENIED and DISMISSED WITHOUT PREJUDICE. It is further ORDERED that

Judgment be entered in favor of the Respondent.

       Finding that the procedural basis for dismissal of Petitioner’s § 2254 petition is not

debatable, and alternatively finding that Petitioner has not made a “substantial showing of the

denial of a constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38

(2003); Slack v. McDaniel, 529 U.S. 473, 483–85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk shall forward a copy of this Order to Petitioner and to counsel of record for the

Respondent. It is so ORDERED.


                                                    _______________/s/___________________
                                                          Arenda L. Wright Allen
                                                        United States District Judge
Norfolk, Virginia
May 15, 2020

                                                2
